Citation Nr: 0917919	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-34 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II, with peripheral neuropathy of 
the hands and feet.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus, type II, with peripheral neuropathy of the hands 
and feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Initially, the Board notes that the letter issued to the 
Veteran in August 2004 does not discuss the type of 
information and evidence necessary to support the claim for 
service connection for hypertension, to include as secondary 
to the service-connected diabetes mellitus, type II, with 
peripheral neuropathy of the hands and feet.  A remand of 
this claim is, therefore, necessary to accord the RO, through 
the AMC, an opportunity to furnish an adequate VCAA 
notification letter regarding this issue to the Veteran.  

Further, with regard to both issues on appeal, the Board 
notes that, in the October 2005 notice of disagreement as 
well as an April 2006 statement, the Veteran referenced 
pertinent treatment at the VA clinic in Daytona Beach, 
Florida and from various private physicians (including 
Drs. David Gagnon, Roy Rothman, and Jose Rosales).  As no 
attempt appears to have been made to obtain copies of these 
medical records, the RO, through the AMC, should attempt to 
procure such documents on remand.  

Moreover, the Veteran was last accorded a VA examination of 
his service-connected diabetes mellitus in October 2004.  On 
multiple occasions since then, he has described a worsening 
of the severity of this disorder.  In particular, he 
maintains that his activities are now restricted due to his 
diabetes mellitus and that his peripheral neuropathy has 
worsened.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased diabetic symptomatology 
since the prior examination in October 2004, the Board finds 
that additional VA examination is necessary to determine the 
current nature and extent of this service-connected 
disability.  [Such examination conducted on remand should 
include an evaluation of the service-connected peripheral 
neuropathy of the hands and feet.]  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VCAA 
notification letter pertaining to the 
issue of entitlement to service connection 
for hypertension, on a direct basis and as 
secondary to the service-connected 
diabetes mellitus, type II, with 
peripheral neuropathy of the hands and 
feet.  

2.  After obtaining the appropriate 
release of information forms where 
necessary, procure copies of records of 
diabetic and hypertension treatment 
received since June 2005.  The Board is 
particularly interested in records of 
hypertension and diabetic (including foot 
and hand) treatment that the Veteran has 
received from Drs. David Gagnon, Roy 
Rothman, and Jose Rosales.  All such 
available reports should be associated 
with the claims folder.  All attempts to 
procure such records (including any 
negative responses) should be annotated in 
the claims folder.  

3.  Obtain records of hypertension and 
diabetic (including foot and hand) 
treatment that the Veteran may have 
received at the VA clinic in Daytona 
Beach, Florida since his separation from 
service in July 1982.  All such available 
reports should be associated with the 
claims folder.  All attempts to procure 
such records (including any negative 
responses) should be annotated in the 
claims folder.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected diabetes 
mellitus, type II, with peripheral 
neuropathy of the hands and feet.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  

All pertinent pathology-including that 
associated with the peripheral neuropathy 
of the Veteran's hands and feet-should be 
noted in the examination report.  

The examiner should express an opinion as 
to whether the Veteran's service-connected 
diabetes mellitus is of such severity as 
to warrant a restriction of his 
activities.  

Also, the examiner should express an 
opinion as to whether the 
service-connected diabetes mellitus, 
type II, with peripheral neuropathy of the 
hands and feet, caused, or in any way 
contributed to, the Veteran's 
hypertension.  

Complete rationale for all opinions 
expressed should be provided.  

5.  Thereafter, re-adjudicate the issues 
on appeal.  With regard to the increased 
rating claim for the service-connected 
diabetes mellitus, consider the 
appropriateness of a separate compensable 
rating for the peripheral neuropathy of 
the hands and feet.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




(CONTINUED ON NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


